DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed June 25, 2022. As directed by the amendment, claims 25-30, 32, 34-35, 39-41, 44 have been amended and claim 45 has been added. As such, claims 25-45 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-39, 41-43, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto, JR. et al. (US 2009/0118768), hereinafter “Sixto”.
Regarding claim 25, Sixto discloses a fracture fixation plate (500, FIGS. 19-22) capable of application to a proximal humerus bone, wherein: the fracture fixation plate has an elongate body section (510 with 502 and 526) which has a free distal end (510) and a proximal end (526); a right wing (520) extends from a right side of the elongate body section at the proximal end; a left wing (530) extends from a left side of the elongate body section at the proximal end; the elongate body section and the right and left wings are provided with screw holes (505, 513, 523, 533) for receiving bone-fastening elements; the fracture fixation plate has a bone contact face (503) and an opposite surface (501); the right and left wings have different lengths (FIG. 19; the right and left wings are each have a curvature (FIG. 19); and the right and left wings are swept wings, which sweep towards the distal end of the elongate body section (¶145-146).  
Regarding claim 26, Sixto discloses the fracture fixation plate according to claim 45, wherein the angle α < 175˚ (can be bent accordingly).  
Regarding claim 27, Sixto discloses the fracture fixation plate according to claim 25, wherein the right and left wings each have a circular cylindrical curvature (FIG. 22).  
Regarding claim 28, Sixto discloses the fracture fixation plate according to claim 25, wherein the right and left wings have the same curvature (can be bent to same curvature).  
Regarding claim 29, Sixto discloses the fracture fixation plate according to claim 25, wherein center lines of the right and left wings have a helical curvature (can be bent to a helical curvature).  
Regarding claim 30, Sixto discloses the fracture fixation plate according to claim 25, wherein a distal section of the elongate body section defines a longitudinal center line which intersects a plane in which a center line of the right wing lies, at an angle β ≠ 90° (can be bent accordingly).  
Regarding claim 31, Sixto discloses the fracture fixation plate according to claim 30, wherein the angle β is in the range between 60° and 85° degrees (can be bent accordingly).  
Regarding claim 32, Sixto discloses the fracture fixation plate according to claim 25, wherein a distal section of the elongate body section defines a longitudinal center line which intersects a plane in which a center line of the left wing lies, at an angle γ ≠ 90° (can be bent accordingly).  
Regarding claim 33, Sixto discloses the fracture fixation plate according to claim 32, wherein the angle γ not equal to 90° is in the range from 50° to 80° (can be bent accordingly).  
Regarding claim 34, Sixto discloses the fracture fixation plate according to claim 30, wherein a longitudinal center line intersects a plane in which a center line of the left wing lies, at an angle γ ≠ 90°, and wherein γ < β (can be bent accordingly).  
Regarding claim 35, Sixto discloses the fracture fixation plate according to claim 30, wherein the proximal end of the elongate body section and the right and left wings are flush (can be bent accordingly).  
Regarding claim 36, Sixto discloses the fracture fixation plate according to claim 30, wherein the elongate body section has two or more threaded holes which are arranged offset with respect to the longitudinal center line (can be bent accordingly).  
Regarding claim 37, Sixto discloses the fracture fixation plate according to claim 36, wherein a connecting line between center points of two of the two or more threaded holes which are arranged offset intersects the longitudinal center line at an angle δ ≠ 90° (can be bent accordingly).  
Regarding claim 38, Sixto discloses the fracture fixation plate according to claim 37, wherein the angle δ is in the range from 10° to 70° (can be bent accordingly).   
Regarding claim 39, Sixto discloses the fracture fixation plate according to claim 36, wherein at least one of the two or more threaded holes which are arranged offset has a center axis that intersects a plane containing the longitudinal center line of the elongate body section at an angle ε ≠ 90° (can be bent accordingly).  
Regarding claim 41, Sixto discloses the fracture fixation plate according to claim 25, wherein the left wing has a length LL , wherein the right wing has a length LR, and wherein LL > 1.2 LR.  (FIGS. 19-20).
Regarding claim 42, Sixto discloses the fracture fixation plate according to claim 35, wherein the longitudinal center line intersects the plane in which the curved center line of the left wing lies, at an angle βLH ≠ 90° (can be bent accordingly).  
Regarding claim 43, Sixto discloses the fracture fixation plate according to claim 42, wherein the angle βLH is in the range between 60° and 85° (can be bent accordingly).  
Regarding claim 45, Sixto discloses the fracture fixation plate according to claim 25, wherein a plane in which a center line of the right wing lies intersects with a plane in which a center line of the left wing lies at an obtuse angle α in a direction toward the distal end of the elongate body section (can be bent accordingly).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manceau (US 2008/0119895), in view of Sixto.
Regarding claim 25, Manceau discloses a fracture fixation plate (10) for application to the proximal humerus, wherein: the fracture fixation plate has an elongate body section (11) which has a free distal end (12) and a proximal end (13) to which there are adjoined, on each side, a right wing (16) having a center line and a left wing (16) having a center line; the body section and the two wings are provided with a number of screw holes (14, 15, 16a) for receiving bone-fastening elements, and the fracture fixation plate has a bone contact face and an opposite surface (FIG. 1); the two wings are curved (FIG. 1).
However, Manceau fails to disclose wherein the two wings have different lengths; and the two center lines are directed towards the distal end.  Sixto teaches a fracture fixation plate (500, FIGS. 19-22) capable of application to the proximal humerus, wherein: the fracture fixation plate has an elongate body section (510 with 502 and 526) which has a free distal end (510) and a proximal end (526) to which there are adjoined, on each side, a right wing (520) having a center line and a left wing (530) having a center line; the body section and the two wings are provided with a number of screw holes (505, 513, 523, 533) for receiving bone-fastening elements, and the fracture fixation plate has a bone contact face (503) and an opposite surface (501); the two wings have different lengths (FIG. 19; the two wings are curved (FIG. 19); and the two center lines are (bendably) directed towards the distal end (¶145-146).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the bendable wings of Sixto with the plate of Manceau, in order to customize the placement of the wings around the humerus. In this case, the wings of Manceau would have flexible properties for the purpose of fitting the individual patient’s bone.
Regarding claim 40, Manceau as modified by Sixto teach the fracture fixation plate according to claim 25, and Manceau further teaches wherein the elongate body section further comprises an elongate compression hole (142).  
Regarding claim 44, Manceau as modified by Sixto teach the fracture fixation plate according to claim 25, and Manceau further teaches a method for treating a fracture of the proximal humerus bone, the method comprising: applying the fracture fixation plate across the fracture of the proximal humerus bone; and inserting bone-fastening elements through the screw holes of the facture fixation plate and into the proximal humerus bone (FIGS. 1-5).
Response to Arguments
In response to Applicant's argument that Sixto fails to disclose right and left swept wings, Examiner respectfully disagrees. As acknowledged by Applicant in page 10 of the Remarks dated June 25, 2022, the left wing sweeps toward the distal end. Applicant argues that the right wing does not sweep distally. However, the bendable bridge elements such as 531 and 521 which direct the left and right wings, respectively, are identical. If element 531 is capable of sweeping distally, then element 521 is also capable of sweeping distally. Therefore, the invention of Sixto reads on the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775